DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Amendment filed July 27, 2001, in line 1 of Claim 12, the status identifier “(New)” has been changed to – (Currently amended) --.

Claim 12 was previously presented in the amendment filed on November 12, 2020.
Response to Applicant’s Amendment
	Applicant’s Amendment filed July 27, 2021 has been fully considered and entered.

Allowable Subject Matter
Claims 1, 5, 6, 12, and 13 are allowed.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The ingress protected outdoor rated one-piece adapter defined by claim 1, wherein the adapter front portion is configured to accept a bayonet-style second connector in combination with all of the other limitations of claim 1;
The ingress protected outdoor rated one-piece adapter defined by claim 5, wherein the one-piece adapter body front portion further comprises a locking groove on an outer surface of the one-piece adapter body front portion and a locking groove pin in the locking groove, the locking groove is configured to accept the outdoor rated connector and secure the outdoor rated connector using the locking groove pin in combination with all of the other limitations of claim 5; or
The ingress protected outdoor rated adapter defined by claim 12, wherein the outdoor connector is a bayonet-style outdoor connector and the outdoor rated connector interface is configured to accept the bayonet-style outdoor connector in combination with all of the other limitations of claim 12.
Claims 6 and 13 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874